Per Curiam.
The defendant appeals from the judgment of the trial court in this action for dissolution of marriage. The defendant claims that the trial court improperly entered orders regarding property distribution, alimony and child support. The plaintiff concedes, and we agree, that the trial court acted improperly “in predicating an award of child support by the application of the statutory guidelines to the parties’ financial circumstances at the time that pendente lite orders were entered.” The plaintiff further stated that “there was uncertainty as to the [defendant’s] actual income.”
*927“Because the financial orders in an action for dissolution of marriage are of necessity interwoven and because the rendering of a judgment in an action for the dissolution of marriage is ‘a carefully crafted mosaic’; Ehrenkranz v. Ehrenkranz, 2 Conn. App. 416, 424, 479 A.2d 826 (1984); we must remand the case to the trial court for a new trial on all financial matters. Mulholland v. Mulholland, 26 Conn. App. 585, 590, 602 A.2d 1054 (1992).” Michel v. Michel, 31 Conn. App. 338, 341, 624 A.2d 914 (1993).
The judgment is reversed as to the financial orders only and the case is remanded for a new hearing on all financial issues.